Allowance
Claim 12-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Though the prior art US Publication 2004/0034483 (Sonnichsen) discloses a method of conformance testing a rebuilt motor comprising: disposing a motor under test in a motor test stand (“detecting an anomaly in a rotor” [Abstract]); 
placing the motor in an on-state causing rotational motion in a shaft of the motor (“extracts a signal from the vibration measurement having a frequency synchronous with the rotation of the rotor” [0009]); receiving, into the processing device from the plurality of sensors, sensor data simultaneously from the plurality of sensors (“extracts a signal from the vibration measurement having a frequency synchronous with the rotation of the rotor” [0009]); 
determining, using the processing device, from rotational speed sensor data received into the processing device, that the rotational speed satisfies the rotational speed parameter by exceeding a specified rotational speed value (“the voltage tuneable filter 34 selects only those vibrations with frequencies matching the instantaneous frequency of rotation of the component 11 for further processing” [0032] [0027]);
the prior art fails to teach or suggest the further inclusion of:	
  a temperature sensor parameter, 
storing, using the processing device, time sampled sensor data received from the plurality of sensors relative to a time zero corresponding to a time when the rotational speed satisfies the rotational speed parameter, wherein the time sampled sensor data from the plurality of sensors includes first time sampled data from the first vibrational sensor, second time sampled from the first temperature sensor, and first rotational speed data from the first rotational speed sensor; and 
transmitting, using a transmitter communicatively coupled to the processing device, the stored time sampled sensor data to a remote processing device configured to store the stored time sampled sensor data relative to the time zero in a time zero data structure associated with a unique identifier of the motor.
	Thus, this limitation, in combination with other elements of the claim, is neither anticipated by nor obvious in view of the prior art of record and ordinary skill in the art.
	Each remaining claims depends upon independent claim 12 and thus is allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241. The examiner can normally be reached Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.Y.L/Examiner, Art Unit 2864                                                                                                                                                                                                        
/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864